                       UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                              )
                                                       )
                       Plaintiff,                      )
                                                       )
v.                                                     )       Case No. 18-CR-0101-CVE
                                                       )          (18-CV-0639-CVE-JFJ)
DONALD RAY OLDHAM, JR.,                                )
                                                       )
                       Defendant.                      )


                                     OPINION AND ORDER

       Now before the Court is defendant’s motion to vacate, set aside, or correct sentence pursuant

to 28 U.S.C. § 2255 (Dkt. # 24). Under 28 U.S.C. § 2255, “a prisoner in custody under sentence of

a court established by Act of Congress claiming the right to be released upon the ground that the

sentence was imposed in violation of the Constitution or laws of the United States . . . may move the

court which imposed the sentence to vacate, set aside or correct the sentence.” Defendant argues that

the United States government breached a plea agreement by filing criminal charges against him in

the Western District of Missouri, because the plea agreement in this case contained a provision

barring any further prosecution of defendant. Dkt. # 24, at 4. He also argues that his attorney was

ineffective for failing to file a motion to suppress evidence, for advising defendant to accept the plea

agreement, and for failing to file a notice of appeal following the sentencing hearing. Id. at 5.

Plaintiff has filed a response (Dkt. # 37), defendant has filed a reply (Dkt. # 38), and defendant’s §

2255 motion is ripe for adjudication.
                                                  I.

       On May 7, 2018, a grand jury returned an indictment charging defendant with a single count

of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Defendant made

his initial appearance on May 17, 2018, and Ryan Ray, a member of the Court’s Criminal Justice Act

Panel, was appointed to represent defendant. Ray received discovery materials from plaintiff and

reviewed the discovery with defendant to determine if there were any colorable arguments for the

suppression of evidence under the Fourth Amendment. Dkt. # 37-1, at 4-5. Ray states that the

discovery materials showed that the case arose out of a consensual encounter with law enforcement

officers that took place on February 20, 2018. Id. at 4. The officers represented that they met

defendant outside his place of business and asked if they could enter. Id. Defendant permitted the

officers to enter his business and, at some point during the encounter, the officers asked if defendant

was in possession of any weapons. Id. Defendant acknowledged that he was carrying a loaded

firearm, and the officers already knew that defendant had previously been convicted of a felony. Id.

Defendant told Ray that the discovery materials accurately depicted the events leading to his arrest,

and Ray did not believe that there were any colorable Fourth Amendment issues that could be raised

in a pretrial motion to suppress evidence. Id. at 5. Ray states that he would have fully litigated any

“even potentially meritorious suppression motion” and would have pursued any such issue on appeal,

but he found no potentially meritorious suppression issues in this case. Id.

       At defendant’s request, Ray initiated plea negotiations with plaintiff and plaintiff offered

defendant a plea agreement. Id. at 5-6. The parties stipulated that the career offender provision of

the sentencing guidelines and the Armed Career Criminal Act, 18 U.S.C. § 924(e) (ACCA), did not

apply, and plaintiff agreed to recommend a sentence at the low end of the advisory guideline range.


                                                  2
Dkt. # 17, at 11. The plea agreement included the following provision concerning the possible future

prosecution of defendant for other crimes:

       The United States shall not initiate additional criminal charges against the defendant
       in the Northern District of Oklahoma that, as of the date of defendant’s acceptance
       of this agreement, arise from its investigation of defendant’s actions and conduct
       giving rise to the instant Indictment, save and except crimes of violence and criminal
       acts involving violations investigated by the United States Internal Revenue Service.
       The defendant understands, however, that this obligation is subject to all
       “Limitations” set forth below, and that the United States Attorney’s Office for the
       Northern District of Oklahoma is free to prosecute the defendant for any illegal
       conduct (i.e. violation of federal criminal laws) not discovered by or revealed to the
       Government during its investigation or occurring after the date of this agreement.

Id. at 6-7. Ray discussed with defendant the possibility that additional criminal charges could be

filed against defendant in another district, and Ray advised defendant that the non-prosecution

agreement did not bind the United States Attorney in any other federal judicial district from bringing

criminal charges against defendant. Id. Ray explained that defense counsel in another criminal case

could argue that the plea agreement had some effect on a separate prosecution, but it was uncertain

that the non-prosecution agreement in this case would have any effect on criminal charges filed in

another jurisdiction. Id. at 7. Ray states that he never told defendant that criminal investigations in

any other jurisdiction would cease if defendant pled guilty pursuant to the plea agreement. Id.

       On June 5, 2018, defendant appeared for a change of plea hearing and he was represented by

Ray at the hearing. Defendant stated that he had an opportunity to review the plea agreement with

his attorney before the hearing, and he stated that he understood the plea agreement. Dkt. # 31, at

8-9. The plea agreement contained an appellate and post-conviction waiver, and the Court reviewed

the appellate and post-conviction waiver with defendant. Id. at 14. Defendant acknowledged that

he waived the right to “appeal [his] conviction and sentence pursuant to 28, U.S.C., Section 1291



                                                  3
and/or 18 U.S.C., Section 3742(a),” except that he reserved the right to appeal a sentence that

exceeded the statutory maximum. Id. at 14. Defendant also agreed to waive the “right to collaterally

attack [his] conviction and sentence pursuant to 28, U.S.C., Section 2255 except for claims of

ineffective assistance of counsel.” Id. at 15. The Court asked defendant to explain what he did to

commit the offense, and he stated that he “had the Glock in [his] shop.” Id. at 21. The Court asked

more specific questions about the offense, and defendant admitted to the essential elements of an

offense under § 922(g)(1). Defendant also stated that he kept a firearm at his store to protect himself

and his employees, because nearby businesses had been robbed and a clerk had been killed. Id. at

25. The Court asked Ray if he had calculated the advisory guideline range for defendant’s offense,

and Ray represented that the advisory guideline range would be 46 to 57 months.

       A presentence investigation report (PSR) was prepared by the United States Probation Office,

and the advisory guideline range was substantially lower than anticipated by the parties. The total

offense level was 12 and his criminal history category was IV, and the advisory guideline range was

21 to 27 months. On August 28, 2018, defendant was sentenced to 21 months imprisonment and the

sentence was ordered to run concurrently with a prior sentence imposed in a Mississippi state court

case. Ray states that he met with defendant at the United States Marshals Office following the

sentencing hearing to discuss the possibility of an appeal. Dkt. # 37-1, at 3. Defendant advised Ray

that he did not wish to pursue an appeal, and Ray did not believe that there was any basis for an

appeal. Id.

       On July 11, 2018, defendant had been charged with drug conspiracy, possession of

methamphetamine with intent to distribute, conspiracy to commit money laundering, and conducting

monetary transactions involving specified unlawful activity in the Western District of Missouri.


                                                  4
United States of America v. David McKinnie and Donald R. Oldham, Case No. 18-3074-01/01-CR-

S-BCW (W.D. Mo.). Defendant was not arrested on these charges until September 5, 2018, and he

was transferred to the Western District of Missouri for proceedings on the new charges.

        On December 3, 2018, defendant filed a § 2255 motion (Dkt. # 24) arguing both that plaintiff

breached the plea agreement by filing criminal charges against him in another judicial district and

that his attorney was ineffective for advising him to plead guilty. Defendant also asserts a claim

based on his attorney’s failure to file a notice of appeal, and he argues in a supplemental brief (Dkt.

# 26) that Ray was ineffective for failing to file a motion to suppress evidence. The Court directed

plaintiff to file a response to defendant’s § 2255 motion. Plaintiff filed a response (Dkt. # 37) and

Ray has provided an affidavit (Dkt. # 37-1) in support of the response. Defendant has filed an

objection (Dkt. # 36) to Ray’s affidavit and a reply (Dkt. # 38) in support of his § 2255 motion.

                                                   II.

                                                   A.

        The Court will initially consider defendant’s claim that he directed Ray to file a notice of

appeal and that Ray failed to comply with this request. In his § 2255 motion, defendant states that

“[c]ounsel failed to file either notice of appeal or file first appeal as requested of him,” and he claims

that he first learned of this fact on October 29, 2018. Dkt. # 24, at 4. Defendant states in his reply

that “defendant Did specify to Mr. Ray he wished to appeal after he was notified on [September] 20,

2018 of the Indictment in Missouri, as this was a Breach of his reasonable understanding of the

agreement.” Dkt. # 38, at 5-6 (emphasis in original). He explains that he could not have known of

the need for an appeal before September 20, 2018 and “upon his knowledge” he asked Ray to file

an appeal after September 20, 2018. Plaintiff responds that Ray met with defendant to discuss the


                                                    5
possibility of filing an appeal, and defendant specifically advised Ray that he did not wish to file an

appeal. Dkt. # 37, at 23-25.

       To establish ineffective assistance of counsel, a defendant must show that his counsel’s

performance was deficient and that the deficient performance was prejudicial. Strickland v.

Washington, 466 U.S. 668, 687 (1984); Osborn v. Shillinger, 997 F.2d 1324, 1328 (10th Cir. 1993).

A defendant can establish the first prong by showing that counsel performed below the level

expected from a reasonably competent attorney in criminal cases. Strickland, 466 U.S. at 687-88.

There is a “strong presumption that counsel’s conduct falls within the range of reasonable

professional assistance.” Id. at 688. In making this determination, a court must “judge . . . [a]

counsel’s challenged conduct on the facts of the particular case, viewed as of the time of counsel’s

conduct.” Id. at 690. Moreover, review of counsel’s performance must be highly deferential. “[I]t

is all too easy for a court, examining counsel’s defense after it has proved unsuccessful, to conclude

that a particular act or omission of counsel was unreasonable.” Id. at 689.

       To establish the second prong, a defendant must show that counsel’s deficient performance

prejudiced the defendant to the extent that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id. at 694; see also

Lockhart v. Fretwell, 506 U.S. 364, 369-70 (1993). In Glover v. United States, 531 U.S. 198, 199

(2001), the Supreme Court held that “any amount of actual jail time has Sixth Amendment

significance.” Thus, the prejudice prong of the Strickland test does not require that any increase in

sentence must meet a standard of significance. See United States v. Horey, 333 F.3d 1185, 1187-88

(10th Cir. 2003).


                                                  6
       The Supreme Court has clearly established that “a lawyer who disregards specific instructions

from the defendant to file a notice of appeal acts in a manner that is professionally unreasonable.”

Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000). While there is no bright-line rule requiring a

defense attorney to ask the defendant if he wishes to appeal, an attorney has a duty under the Sixth

Amendment to the United States Constitution to consult with his client about the possibility of an

appeal if the “particular defendant reasonably demonstrated to counsel that he was interested in

appealing.” Id. at 480. This situation is an exception to the general rule that a defendant must show

that his attorney’s error had an adverse effect on the proceedings to prevail on a claim on ineffective

assistance of counsel, because a defense attorney’s failure to file an appeal results in the defendant’s

forfeiture of a judicial proceeding. Id. at 483. A criminal defendant is not required to show that the

appeal would have had merit. Id. at 486. The Tenth Circuit has held that an attorney who disregards

a defendant’s request to file a notice of appeal is ineffective and this error is presumptively

prejudicial. United States v. Snitz, 342 F.3d 1154, 1156 (10th Cir. 2003). The remedy for an

attorney’s failure to file an appeal as requested by a defendant is granting the defendant leave to file

a delayed appeal. United States v. Garrett, 402 F.3d 1262, 1267 (10th Cir. 2005).

        Defendant argues that he asked Ray to file a direct appeal asserting that plaintiff breached

the plea agreement, and he asserts that Ray was ineffective for failing to file a notice of appeal.

However, his allegations concerning the alleged request to file a notice of appeal are vague and

contradictory. In his § 2255 motion, defendant states that Ray did not file a notice of appeal as

requested by defendant, and he first became aware of this fact on October 29, 2018. Dkt. # 24, at

4-5. Defendant’s motion and related filings show that the primary purpose of the appeal would have

been to challenge the filing of additional criminal charges against him in the Western District of


                                                   7
Missouri. Dkt. # 25, at 2. However, defendant’s sentencing hearing in this case took place on

August 28, 2018, a judgment and commitment (Dkt. # 22) was entered on August 29, 2018, and

defendant was not arrested on the charges filed in the Western District of Missouri until September

5, 2018. Ray’s affidavit states that he met with defendant following the sentencing hearing, and

there is nothing in the record suggesting that either defendant or Ray were aware of the new criminal

charges at that time. Defendant’s reply (Dkt. # 38) states that he “DID specify to Mr. Ray he wished

to appeal after he was notified on [September] 20, 2018 of the Indictment in Missouri, as this was

a Breach of his reasonable understanding.” Dkt. # 38, at 5 (emphasis in original). He further states

that he could not have known of the “need” to file an appeal until September 20, 2018, but “upon

his knowledge he did notify counsel Ryan Ray of need of appeal.” Id. at 6. By September 20, 2018,

any notice of appeal filed in this case would have been untimely, and defendant makes no allegations

that he contacted Ray within 14 days of entry of the judgment and commitment to notify Ray that

defendant wished to proceed with an appeal.

       The Court has reviewed defendant’s § 2255 motion and subsequent filings and finds that

defendant’s vague allegations concerning Ray’s failure to file a notice of appeal are wholly lacking

in credibility. Ray states that he visited with defendant following the sentencing hearing, and

defendant advised Ray that he did not wish to pursue an appeal. Dkt. # 37-1, at 3. This was

consistent with their prior discussions that there would likely be no basis to appeal. Defendant

received a sentence at the low end of the sentencing guideline range, and the guideline range was

substantially lower than anticipated when defense counsel negotiated the plea agreement. Defendant

claims that he wanted to file an appeal after learning of the new criminal charges against him in the

Western District of Missouri, but his allegations concerning any alleged request that Ray file an


                                                 8
appeal are vague and contradictory. Defendant provides different dates for when he learned of the

alleged need to file an appeal and when he contacted Ray, and this information would uniquely be

in the possession of defendant. The Court declines to hold an evidentiary hearing to resolve a factual

dispute created wholly by a defendant’s contradictory allegations when he would be the only person

who could provide information to resolve the alleged dispute. In any event, defendant has made no

allegation that he contacted Ray to file an appeal within 14 days of entry of the judgment and

commitment and, even if the Court relied on the date of September 20, 2018 stated in defendant’s

reply (Dkt. # 38), defendant’s appeal would still have been untimely. The Court finds that defendant

has failed to allege a colorable claim that he asked Ray to file a notice of appeal, and defendant is

not entitled to an evidentiary hearing on this claim.

                                                 B.

       Defendant argues that plaintiff breached the plea agreement by filing criminal charges against

him in another district, and he also claims that Ray was ineffective for advising defendant to plead

guilty pursuant to the plea agreement. Dkt. # 24, at 3-4; Dkt. # 38, at 5. Plaintiff responds that the

plea agreement did not bar the filing of criminal charges against him in other federal judicial

districts, and Ray correctly advised defendant about the limitations of the plea agreement. Dkt. #

37, at 20-23.

       Courts interpreting a plea agreement apply general principles of contract law and “look to

the express language in the agreement to identify both the nature of the government’s promise and

the defendant’s reasonable understanding of this promise at the time of the entry of the guilty plea.”

United States v. Rodriguez-Rivera, 518 F.3d 1208, 1212-13 (10th Cir. 2008). Any ambiguities in

the plea agreement are construed against the government as the drafter of the plea agreement. United


                                                  9
States v. Villa-Vazquez, 536 F.3d 1189, 1196 (10th Cir. 2008). If the government breaches a plea

agreement, the defendant is entitled to a remedy that “restores the meaningfulness of his bargain.”

United States v. Burke, 633 F.3d 984, 994 (10th Cir. 2007).

       In this case, the plea agreement contained an agreement that plaintiff would refrain from

bringing additional criminal charges against defendant in the Northern District of Oklahoma. The

plea agreement provides that:

       The United States shall not initiate additional criminal charges against the defendant
       in the Northern District of Oklahoma that, as of the date of the defendant’s
       acceptance of this agreement, arise from its investigation of the defendant’s actions
       and conduct giving rise to the instant Indictment, save and except crimes of violence
       and criminal acts involving violations investigated by the United States Internal
       Revenue Service. The defendant understands , however, that this obligation is
       subject to all “Limitations” set forth below, and that the United States Attorney’s
       Office for the Northern District of Oklahoma is free to prosecute the defendant for
       any illegal conduct (i.e., violation of federal criminal laws) not discovered by or
       revealed to the Government during its investigation or occurring after the date of this
       agreement.

Dkt. # 17, at 6-7. The “Limitations” provision states that the plea agreement is “binding and

enforceable upon the Office of the United States Attorney for the Northern District of Oklahoma,

but in no way limits, binds or otherwise affects the rights, powers, duties or obligations of any state

or local law enforcement agency . . . .“ Id. at 12. The plea agreement also does not bar suits against

defendant by other governmental entities. Id.

       Defendant argues that he “reasonably understood” the plea agreement to prohibit further

prosecution of him in any federal judicial district, and it appears that defendant believes that this

extended to matters unrelated to charge to which he pled guilty. Dkt. # 24, at 4; Dkt. # 26, at 4.

However, the plain language of the plea agreement states that defendant entered into a non-

prosecution agreement with the United States Attorney for the Northern District of Oklahoma only,


                                                  10
and no reasonable person would have understood the agreement to bar further prosecution in any

federal district court. At the change of plea hearing, defendant stated that he had an opportunity to

read the plea agreement and he had reviewed it with Ray, and there were no agreements between the

parties that were not included in the plea agreement. Dkt. # 31, at 8. The Court accepted

defendant’s sworn statements at the change of plea hearing that he fully understood the terms of the

plea agreement, and the Court relied on these statements when finding that defendant was knowingly

and voluntarily changing his plea. The plea agreement bars the United States Attorney for the

Northern District of Oklahoma from bringing additional charges, and plaintiff has complied with the

no further prosecution agreement. Additional criminal charges were brought against defendant in

the Western District of Missouri, but the plea agreement did bar the prosecution of defendant in other

federal judicial districts. The Court finds that defendant’s belief that he could not be prosecuted in

any other federal judicial district was not a reasonable interpretation of the language of the plea

agreement, and he has not shown the filing of charges against him outside of the Northern District

of Oklahoma was a breach of the plea agreement.

       Defendant also argues that Ray provided ineffective assistance of counsel by advising him

to plead guilty pursuant to the plea agreement, and he claims that Ray failed to advise him that the

federal prosecutors in other judicial districts would be permitted to bring new charges against him.

Dkt. # 24, at 5; Dkt. # 26, at 2. Ray states that he specifically discussed with defendant the

possibility that charges could be brought against defendant in another federal judicial district, and

Ray advised defendant that the plea agreement in this case would not be binding on federal

prosecutors outside of the Northern District of Oklahoma. Dkt. # 37-1, at 6. Ray told defendant he

could argue that the plea agreement in this case limited the ability of prosecutors in another district


                                                  11
to bring new charges, but Ray advised defendant that it was uncertain whether the plea agreement

in this case would provide any defense to future criminal charges. Id. at 7. Ray’s advice to

defendant is consistent with the language of the plea agreement, and there is no evidence in the

record suggesting that plaintiff or Ray made any representation to defendant that the plea agreement

would prohibit the filing of criminal charges against him in another district. Instead, defendant

repeatedly alleges that the “understood” that the plea agreement prevented the filing of additional

charges in another district, but he has not shown that the belief was based on the language of the plea

agreement or the advice of counsel. The Court finds that Ray’s advice concerning the effect of the

no further prosecution provision of the plea agreement was reasonable, and defendant has not shown

that Ray provided ineffective assistance of counsel.

                                                  C.

       Defendant alleges that Ray should have filed a motion to suppress evidence based on an

illegal entry into his business. Dkt. # 26, at 2-3. Ray states that he reviewed the discovery materials

with defendant, and defendant agreed that the evidence provided by agents who visited defendant’s

business was accurate. Dkt. # 37-1, at 4. Based on this evidence, Ray states that he had no

reasonable basis to file a motion to suppress, and he would have fully explored any “potentially

meritorious suppression motion” if there had been a colorable suppression issue. Id. at 5.

       Defendant argues that he was subjected to a custodial interrogation in his business, and he

further claims that a large number of law enforcement officers entered his business without a search

warrant. Dkt. # 26, at 3. He even suggests that officers made a forced entry into his business and

he describes the conduct of the officers as “outrageous.” Id. Ray states that he reviewed the

discovery materials and the police reports described the encounter with defendant as consensual.


                                                  12
Dkt. # 37-1, at 4. The officers stated that they approached defendant’s business and met him outside,

and defendant agreed to speak to them inside the business. Id. The officers asked defendant if he

was in possession of a weapon, and defendant admitted that was in possession of a firearm. Id. The

officers had prior knowledge that defendant had been convicted of a felony, and this gave rise to

probable cause arrest defendant for being a felon in possession of a firearm. Id. Ray reviewed the

discovery materials with defendant, and defendant confirmed that the version of the events stated

by the officers was accurate. Id. at 4-5. Based upon the discovery materials and defendant’s

confirmation that these materials were accurate, Ray concluded that “(i) [defendant] was not seized

when the agents entered his business with his consent, (ii) [defendant] was not in custody or the

functional equivalent of custody when he made the statement to law enforcement that he had a

firearm, and (iii) law enforcement accordingly had probable cause to seize the firearm for

[defendant’s] person based upon his constitutionally voluntary statement.” Id. at 5.

       Defendant has not shown that there was a colorable basis for Ray to file a motion to suppress,

and Ray’s decision not pursue the suppression of evidence was reasonable. The discovery materials

established that defendant had a consensual encounter with law enforcement officers, and defendant

confirmed that the discovery materials accurately portrayed how the encounter occurred. Defendant

now attempts to offer a new version of the events leading to his arrest, but his allegations are wholly

inconsistent with Ray’s summary of the discovery materials and defendant does not actually allege

that he made any request to Ray to file a motion to suppress before he pled guilty. Ray states that

the first time he received notice that defendant wanted to pursue a motion to suppress was when

defendant’s wife sent him an e-mail after the guilty plea, and she asked Ray to “look in to

[defendant’s] arrest.” Id. at 9. Ray responded to her that defendant voluntarily permitted police


                                                  13
officers to enter his business and he voluntarily answered questions about his possession of a firearm,

and there was no basis to suppress the firearm or defendant’s statements. Id. This was accurate

advice based on the discovery materials. Ray states that it is his standard practice to explore any

“potentially meritorious suppression motion” and he would have fully litigated any such issue. The

Court finds that Ray acted reasonably by declining to file a motion to suppress evidence in this case,

and defendant has not shown that Ray provided ineffective assistance of counsel.

                                                 III.

        Pursuant to 28 U.S.C. § 2253, a defendant is required to obtain a COA before appealing a

final order in a proceeding under 28 U.S.C. § 2255. Section 2253(c) instructs that the court may

issue a COA “only if the applicant has made a substantial showing of the denial of a constitutional

right,” and the court “indicates which specific issue or issues satisfy [that] showing.” A defendant

can satisfy that standard by demonstrating that the issues raised are debatable among jurists, that a

court could resolve the issues differently, or that the questions deserve further proceedings. Slack

v. McDaniel, 529 U.S. 473 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). After

considering the record in this case, the Court concludes that a COA should not issue because

defendant has not made a substantial showing of the denial of a constitutional right. The Court does

not find that the issues raised by defendant are debatable among jurists or that the Tenth Circuit

would resolve the issues differently, and defendant has not made a substantial showing of the denial

of a constitutional right.

        IT IS THEREFORE ORDERED that defendant’s motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 (Dkt. # 24) is denied. A separate judgment is entered

herewith.


                                                  14
       IT IS FURTHER ORDERED that the Court declines to issue a certificate of appealability

on any issue raised in defendant’s § 2255 motion.

       DATED this 6th day of July, 2021.




                                              15
